Delaney, J. The claimant, Socony Vacuum Oil Company, Incorporated, is engaged in the manufacture and sale of petroleum and petroleum products. During the years 1948 and 1949, claimant supplied gasoline, oil and grease to the various departments of the respondent. From the report of the Division of Highways, which forms a part of the record, it appears that the claimant furnished gasoline, oil and grease to the various departments of the State of Illinois. The departmental report also shows that the sales tickets of claimant were not presented for payment by claimant before the appropriations and funds from which these invoices were payable had lapsed, but that sufficient unexpended balance remained had claim been filed in reasonable time. Claimant furnished properly and duly authorized materials to the respondent, for which it has not received payment. This Court has repeatedly held that where materials or supplies have been properly furnished to the State, and a bill therefor has been submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriation from which it is payable, an award for the reasonable value of the supplies will be made, where, at the time the expenses were incurred, there were sufficient funds ' remaining unexpended in the appropriation to pay for the same. Carl S. Johnson v. State, 16 C.C.R. 96; Rock Island Sand and Gravel Co. v. State, 8 C.C.R. 165; Oak Park Hospital v. State, 11 C.C.R. 219; Yourtee-Roberts Sand Co. v. State, 14 C.C.R. 124. The departmental report shows that the two purchases for oil and gasoline in the amount of $4.33, made by the employees of the Secretary of State, were paid by the employees at the time the materials were received, and the amount as set forth in claimant’s complaint will be reduced accordingly. An award is, therefore, entered in favor of claimant for the sum of $77.77.